Heisel, J.
Our recollection is that the uniform practice in execution attachments is that other creditors do not have the right to have the garnishee enter a plea of “nulla bona”; and the *328Legislature seemed to have that in view in enacting section 4389, Rev. Code 1915, where it says:
“ The answer of a garnishee in any execution attachment, at the option of the plaintiff therein, may be taken by affidavit before any person legally ‘authorized to administer oaths.”
That option could have been exercised before any person authorized to administer oaths, and it did not have to be done in the prothonotary’s office, and if done elsewhere the other creditors need not have known anything about it.
We think section 4389 embodies what we believe has been the uniform practice in attachments fi. fa., and we order the plea of “nulla bona” stricken from the record.
Mr. Boyce: I elect to have the answer taken before the prothonotary.
Heisel, J.
Let the answer be taken before the prothonotary in the usual way.